DETAILED ACTION
	Receipt of Applicant’s Amendment, filed November 15, 2021 is acknowledged.  
Claims 24, 27, 31 and 38 were amended.
Claims 1-23 were cancelled.
Claims 24-43 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-23 of U.S. Patent No. 10423670. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would identify the language as covering the same scope.


24. A system, comprising: 	
A host-side network processing device coupled between a host machine and a network connection to a storage system, wherein the host-side network processing device comprisies:

a host-side network interface controller configured to: 
	receive a data object from a host machine via a private network connection between to the host machine and the host-side network interface controller; 




one or more processors; a memory storing instructions that, when executed on or across the one or more processors, cause the one or more processors to: 
	encode the data object into a plurality of shards according to a sharding technique; 

	determine a plurality of storage locations to store the plurality of shards; and 
a network-side network interface controller configured to: 
	send, via a network that is different from the private network, respective ones of the plurality of shards to respective ones of the plurality of storage locations.  

25. The system of claim 24, wherein the memory further comprises instructions that, when executed on or across the one or more processors, cause the one or more processors to: 
	determine that the data object includes a request to store the data object; and 
	request, from a storage system, a storage location list; and 


26. The system of claim 25, wherein the memory further comprises instructions that, when executed on or across the one or more processors, cause the one or more processors to:  
	in response to a determination that the data object includes the request, retrieve one or more credentials associated with the storage system; and 
	encrypt the data object according to the one or more credentials.  



27. The system of claim 24, wherein the host-side network interface controller  is further configured to:
	receive a request to retrieve the data object, and wherein the object coding device is further configured to: 
	receive at least a subset of the plurality of shards from the plurality of storage locations; and 
	reconstruct the data object from the at least a subset of the plurality of shards.  

28. The system of claim 27, wherein the memory further comprises instructions that, when executed on or across the one or more processors, cause the one or more processors to: 
	receive, from a particular storage location of the plurality of storage locations, object reconstruction information, wherein the data object is reconstructed according to the object reconstruction information.  

29. The system of claim 24, wherein the memory further comprises instructions that, when executed on or across the one 
	apply the data object to the encoding matrix to generate an encoded data object; and 
	divide the encoded data object into the plurality of shards.  





30. The system of claim 24, wherein the memory further comprises instructions that, when executed on or across the one or more processors, cause the one or more processors to: 
	generate a plurality of storage requests for the plurality of shards, wherein each of the plurality of storage requests indicates a different storage location of the plurality of storage locations and a different shard of the plurality of shards,


	wherein the respective ones of the plurality of shards are sent to the respective ones of the plurality of storage locations according to the plurality of storage requests.  


31. A method, comprising: 
	

receiving, at an object coding device coupled between a host machine and a network connection to a storage system, a data object from the host machine via a private network connection between the host machine and the object coding device;  



 
	determining, at the object coding device, a plurality of storage locations of the storage system to store the plurality of shards; and 
	sending, from the object coding device via the network connection that is different from the private network, respective ones of the plurality of shards to respective ones of the plurality of storage locations.

38. One or more non-transitory, computer-readable storage media storing instructions that, when executed on or across one or more processors, cause the one or more processors to: 
	encode a data object, received from a host machine via a private network connection, into a plurality of shards according to a sharding technique; 
	determine a plurality of storage locations to store the plurality of shards; and 
	send, via a network connection that is different from the private network connection, respective ones of the plurality of shards to respective ones of the plurality of storage locations.

41. The one or more non-transitory, computer-readable storage media of claim 38, wherein the data object is reconstructed according to object reconstruction information received from a particular storage location of the plurality of storage locations.


17.	a host-side network processing device coupled between a host machine and a storage system, the host-side network processing device comprising:

 
	a host-side network interface configured to: 
	receive a data packet from the host machine;

20. wherein the object coding device is further configured to, in response to receiving the host data object, 






encode the host data object into a plurality of host shards according to the sharding technique.

21. requests a plurality of storage locations of the storage system to store the plurality of host shards









17. a storage request processing device configured to: 
	determine that the data packet includes a request for a data object that is coded according to a sharding technique;

21. an object storage request that requests a plurality of storage locations of 




18… in response to the storage request processing device determining that the data packet includes the request for the data object, retrieve one or more credentials associated with the storage system; and 
encrypt the data object request based on the one or more credentials, wherein the data packet is unencrypted.

17. a request generator configured to: in response to the storage request processing device determining that the data packet includes the request for the data object, generate, for the storage system, a data object request that requests the data object and that indicates, to the storage system, that the host-side network device is capable of reconstructing the data object from at least a subset of the plurality of shards of the data object; 



	a network-side network interface configured to: 
	transmit the data object request to the storage system; and 
	an object coding device configured to: receive, via the network-side network interface, at least a subset of a plurality of shards of the data object; and 
	reconstruct the data object from the at least a subset of the plurality of shards.





17 …that the host-side network device is capable of reconstructing the data object from at least a subset of the plurality of shards of the data object;…
20. …wherein the storage request processing device is further configured to determine that the different data packet includes a request for the storage system to store a host data object according to the sharding technique, and wherein the object coding device is further configured to, in response to receiving the host data object, encode the host data object into a plurality of host shards according to the sharding technique.

17.  a storage request processing device configured to: 
	determine that the data packet includes a request for a data object that is coded according to a sharding technique;
22. a storage request processing device configured to: 
	determine that the data packet includes a request for a data object that is coded according to a sharding technique;

17. …transmit the data object request to the storage system; and




17.	a host-side network processing device coupled between a host machine and a storage system, the host-side network processing device comprising: 
	a host-side network interface configured to: 
	receive a data packet from the host machine;

20. wherein the object coding device is further configured to, in response to 

21. requests a plurality of storage locations of the storage system to store the plurality of host shards
17. …transmit the data object request to the storage system; and






20. wherein the object coding device is further configured to, in response to receiving the host data object, encode the host data object into a plurality of host shards according to the sharding technique.

21. requests a plurality of storage locations of the storage system to store the plurality of host shards

17. transmit the data object request to the storage system;




17. receive, via the network-side network interface, at least a subset of a plurality of shards of the data object; and 
	reconstruct the data object from the at least a subset of the plurality of shards.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 25, 27-32, 34-39, 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Waterhouse [7734643] in view of Techopedia [Private Network].

With regard to claim 24 Waterhouse teaches A system, comprising: 
A host-side network processing device as the physical switch devices (Waterhouse, Figure 2, 210 “switches”) coupled between a host machine (Waterhouse, Figure 2, 212, 214, 216) and a network connecting (Waterhouse, Figure 2, 208) to a storage system (Waterhouse, Column 8, lines 15-20 “object archive module 410 generates a random, and reproducible layout map identifier (ID) that is assigned to the data object… assignment of randomized layout map IDs allows data objects to be evenly distributed among storage structures of locally attached storage 206A-206n in storage system 200”), wherein the host-side network processing device (Waterhouse, Figure 2, 210 “switches”) comprises: 
a host-side network interface controller as the software on the switch that supports communications on two networks (Waterhouse, Figure 2, 210 “switches”; Column 5, lines 4-10 “switch 210 is configured to support communications on two networks”) configured to: 
receive a data object (Waterhouse, Column 8, lines 8-9 “object archive module 410 receives a data object”; line 50 In RECEIVE DATA OBJECT operation 504) from the host machine (Waterhouse, Figure 2, 212, 214, 216), via a … network (Waterhouse, Figure 2, 218) connection between to the host machine (Waterhouse, Figure 2, 212, 214, and 216) and the host-side network interface controller (Waterhouse, Figure 2, 210); 
one or more processors (Waterhouse, Figure 3, 302); a memory (Waterhouse, Figure 3, 304) storing instructions (Waterhouse, Figure 4, 410 object archive module, which is part of symmetric storage system application 204) that, when executed on or across the one or more processors, cause the one or more processors to:  
encode the data object (Waterhouse, Column 9, “object archive module 410 applies an erasure coding algorithm”) into a plurality of shards according to a sharding technique (Waterhouse, Column 9, “object archive module 410 divides each of the data blocks 604 into one or more data fragments”); 
determine a plurality of storage locations of the storage system (Waterhouse, Column 8, lines 15-20 “object archive module 410 generates a random, and reproducible layout map identifier (ID) that is assigned to the data object… assignment of randomized layout map IDs allows data objects to be evenly distributed among storage structures of locally attached storage 206A-206n in storage system 200”)  to store the plurality of shards (Waterhouse, Column 9, lines 49-54 “Following generation of the data fragments and parity fragments (method 500), object archive module 410 stores the data fragments of the data object and the parity fragments associated with the data object to one or ; and 
a network-side network interface controller (Waterhouse, Column 3, lines 25-33 “each node 202A-202n includes a network protocol interface that allows data to be stored, retrieved and operated on in storage system 200 through any of the nodes 202A-202”) configured to: 
send, via the network connection (Waterhouse, Figure 2, 208) that is different from the private network connection (Waterhouse, Figure 2, 218), respective ones of the plurality of shards to respective ones of the plurality of storage locations (Waterhouse, Column 9, lines 49-54 “Following generation of the data fragments and parity fragments (method 500), object archive module 410 stores the data fragments of the data object and the parity fragments associated with the data object to one or more storage structures, e.g., storage disks, in storage system 200, in accordance with the layout map associated with the data object”).  
Waterhouse does not explicitly teach that network connection used to receive the data object is a private network connection.  Techopedia teaches private network connection (Techopedia, Page 2, “A private network is more of a usage designation rather than a proper network type or topology… The terms “private” and “public” simply denote who can and cannot use the network.”)  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the External network, taught by Waterhouse, as a private network, taught by Techopedia, as such networks are more preferred in business and private organizations.

With regard to claims 25, 32 and 39 the proposed combination further teaches wherein the memory (Waterhouse, Figure 3, 304) further comprises instructions (Waterhouse, Figure 4, 410 object archive module, which is part of symmetric storage system application 204) that, when executed one or across the one or more processors, cause the one or more processors to:
determine that the data object includes a request to store the data object (Waterhouse, Column 8, lines 8-9 “object archive module 410 receives a data object”; line 50 In RECEIVE DATA OBJECT operation 504; lines 6-9 “object archive module 410 placement, fragmentation, and storage of a data object.  During placement, object archive module 410 receives a data object and determines a set of storage structures”); and 
request, from a storage system, a storage location list as the command to generate the layout map ID (Waterhouse, Column 8, lines 14-15); and 
receive, from the storage system, the storage location list indicating the plurality of storage locations (Waterhouse, Column 8, lines 15-20 “object archive module 410 generates a random, and reproducible layout map identifier (ID) that is assigned to the data object… assignment of randomized layout map IDs allows data objects to be evenly distributed among storage structures of locally attached storage 206A-206n in storage system 200”).  

With regard to claims 27 and 34 the proposed combination further teaches 2Kowert, Hood, Munyon, Rankin & Goetzel, P.C.wherein the host-side network interface controller (Waterhouse, Figure 2, 210 is further configured to: 
receive a request to retrieve the data object (Waterhouse, Column 19, lines 23-24 “a request to retrieve, .e.g., read, a data object is received at node 202A-202n”), and wherein the memory (Waterhouse, Figure 3, 304) further comprises instructions (Waterhouse, Figure 4, 410 object archive module, which is part of symmetric storage system application 204) that, when executed one or across the one or more processors, cause the one or more processors to:
receive at least a subset of the plurality of shards from the plurality of storage locations (Waterhouse, Column 19, lines 59-61 “object archive module 410 retrieves the data object based on the layout, e.g., reads the data fragments from the locations on storage structure 314, e.g., disks, indicated in the layout”); and 
reconstruct the data object from the at least a subset of the plurality of shards (Waterhouse, Column 19, lines 61-63 “reads the data fragments from the locations on storage structure 314, e.g., disks, indicated in the layout, and assembles the data object”).  

With regard to claims 28 and 35 the proposed combination further teaches wherein the memory (Waterhouse, Figure 3, 304) further comprises instructions (Waterhouse, Figure 4, 410 object archive module, which is part of symmetric storage system application 204) that, when executed one or across the one or more processors, cause the one or more processors to: 
receive, from a particular storage location of the plurality of storage locations (Waterhouse, Column 19, lines 59-61 “retrieves the data object based on the layout, .e.g., reads the data fragments from the locations on storage structures 314 e.g., disks, indicated in the layout”), object reconstruction information, wherein the data object is reconstructed according to the object reconstruction information (Waterhouse, Column 19, lines 62-65 “any missing data fragments are reconstructed using other data and parity fragments and the erasure coding algorithm”).  

With regard to claims 29, 36 and 42 the proposed combination further teaches wherein to encode the data object into the plurality of shards, the memory (Waterhouse, Figure 3, 304) further comprises instructions (Waterhouse, Figure 4, 410 object archive module, which is part of symmetric storage system application 204) that, when executed one or across the one or more processors, cause the one or more processors to:
determine an encoding matrix for the data object (Waterhouse, Column 9, lines 25-30 “archive module 410 applies an erasure coding algorithm, such as a Reed-Solomon erasure coding algorithm, to data fragments from each of the data blocks to generate one or more parity fragments.  In one embodiment, any parity fragment 608 can be used to generate any data fragment 606 of data block 604 of the data object 602”; Note “encoding matrix” has been interpreted in light of ¶41 of the specification which recites “the object reconstruction information 314 may be a decode matrix or an encode matrix” and ¶69 which recites “generate a decode matrix or may retrieve a decode matrix (e.g., the object reconstruction information 314”); 
apply the data object to the encoding matrix to generate an encoded data object (Waterhouse, Column 9, lines 25-30 “archive module 410 applies an erasure coding algorithm, such as a Reed-Solomon erasure coding algorithm, to data fragments from each of the data blocks to generate one or more parity fragments.  In one embodiment, any parity fragment 608 can be used to generate any data fragment 606 of data block 604 of the data object 602”); and 
divide the encoded data object into the plurality of shards (Waterhouse, Column 9, lines 4-6 “divide into data fragments operation 508, object archive module 410 divides each of the data blocks 604 into one or more data fragments”).  

With regard to claims 30, 37, and 43 the proposed combination further teaches wherein the memory (Waterhouse, Figure 3, 304) further comprises instructions (Waterhouse, Figure 4, 410 object archive module, which is part of symmetric storage system application 204) that, when executed one or across the one or more processors, cause the one or more processors to:
generate a plurality of storage requests for the plurality of shards (Waterhouse, Column 9, lines 49-54 “object archive module 410 stores the data fragments of the data object and the parity fragments associated with the data object to one or more storage structures, e.g., storage disk, in storage system 200, in accordance with the layout map associated with the data object”), wherein each of the plurality of storage requests indicates a different storage location of the plurality of storage locations and a different shard of the plurality of shards (Waterhouse, Column 8, lines 16-20 “assignment of randomized layout map IDs allow data objects to be evenly ,
wherein the respective ones of the plurality of shards are sent to the respective ones of the plurality of storage locations according to the plurality of storage requests (Waterhouse, Column 9, lines 50-54 “stores the data fragments… in accordance with the layout map”).  

With regard to claim 31 Waterhouse teaches A method, comprising: 
Receiving (Waterhouse, Column 8, lines 8-9 “object archive module 410 receives a data object”; line 50 In RECEIVE DATA OBJECT operation 504), at an object coding device as the archive module operating in the symmetric storage system application 204 on the master node 202A (Figure 4, 410 object archive module; Column 6, lines 6-7 “node management module 412 control modules 402, 404, 406, 408, and 410 of symmetric storage system application 204, and controls storage system 200 in instances when node 202A is designated, e.g., elected, as the master node”; Figure 2, 204 in 204A) coupled between as the operations of the device pass from the host machines vie a the connection 208 to the master node, then are issued to the appropriate local peer node 202B-N and the respective storage 206B-206N (Column 17, lines 8-9 and 38-39) a host machine (Waterhouse, Figure 2, 212, 214, 216) and a network connection (Waterhouse, Figure 2, 208) to a storage system  as the storage devices 206B through 206N(Waterhouse, Column 8, lines 15-20 “object archive module 410 generates a random, and reproducible layout map identifier (ID) that is assigned to the data object… assignment of randomized layout map IDs allows data objects to be , a data object from the host machine (Waterhouse, Figure 2, 212, 214, 216) via a … network (Waterhouse, Figure 2, 218) connection between to the host machine (Waterhouse, Figure 2, 212, 214, and 216) and the object coding device (Figure 4, 410 object archive module which is part of the symmetric storage system application 204);  
3Kowert, Hood, Munyon, Rankin & Goetzel, P.C.encoding (Waterhouse, Column 9, “object archive module 410 applies an erasure coding algorithm”), by the object coding device (Waterhouse, Figure 4, 410 object archive module), the data object into a plurality of shards according to a sharding technique (Waterhouse, Column 9, “object archive module 410 divides each of the data blocks 604 into one or more data fragments”); 
determining, at the object coding device (Waterhouse, Figure 4, 410 object archive module), a plurality of storage locations of the storage system (Waterhouse, Column 8, lines 15-20 “object archive module 410 generates a random, and reproducible layout map identifier (ID) that is assigned to the data object… assignment of randomized layout map IDs allows data objects to be evenly distributed among storage structures of locally attached storage 206A-206n in storage system 200”)  to store the plurality of shards (Waterhouse, Column 9, lines 49-54 “Following generation of the data fragments and parity fragments (method 500), object archive module 410 stores the data fragments of the data object and the parity fragments associated with the data object to one or more storage structures, e.g., storage disks, in storage system 200, in accordance with the layout map associated with the data object”); and 
sending, from the object coding device(Figure 4, 410 object archive module) via the network connection (Waterhouse, Figure 2, 208) that is different from the private network (Waterhouse, Figure 2, 218), respective ones of the plurality of shards to respective ones of the plurality of storage locations(Waterhouse, Column 9, lines 49-54 “Following generation of the data fragments and parity fragments (method 500), object archive module 410 stores the data fragments of the data object and the parity fragments associated with the data object to one or more storage structures, e.g., storage disks, in storage system 200, in accordance with the layout map associated with the data object… In one embodiment, object archive 410 periodically evaluates storage structures in locally attached storage 206A”).
Waterhouse does not explicitly teach that network connection used to receive the data object is a private network connection.  Techopedia teaches private network connection (Techopedia, Page 2, “A private network is more of a usage designation rather than a proper network type or topology… The terms “private” and “public” simply denote who can and cannot use the network.”)  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the External network, taught by Waterhouse, as a private network, taught by Techopedia, as such networks are more preferred in business and private organizations.

With regard to claim 38 Waterhouse teaches One or more non-transitory, computer-readable storage media storing instructions that, when executed on or across one or more processors (Waterhouse, Column 5 lines 56-57 “a processor 302; a memory 304; an operating system”), cause the one or more processors to: 
encode a data object (Waterhouse, Column 9, “object archive module 410 applies an erasure coding algorithm”), received (Waterhouse, Column 8, lines 8-9 “object archive module 410 receives a data object”; line 50 In RECEIVE DATA OBJECT operation 504) from a host machine (Waterhouse, Figure 2, 212, 214, 216) via a … network connection (Waterhouse, Figure 2, 218), into a plurality of shards according to a sharding technique (Waterhouse, Column 9, “object archive module 410 divides each of the data blocks 604 into one or more data fragments”); 
determine a plurality of storage locations (Waterhouse, Column 8, lines 15-20 “object archive module 410 generates a random, and reproducible layout map identifier (ID) that is assigned to the data object… assignment of randomized layout map IDs allows data objects to be evenly distributed among storage structures of locally attached storage 206A-206n in storage system 200”) to store the plurality of shards(Waterhouse, Column 9, lines 49-54 “Following generation of the data fragments and parity fragments (method 500), object archive module 410 stores the data fragments of the data object and the parity fragments associated with the data object to one or more storage structures, e.g., storage disks, in storage system 200, in accordance with the layout map associated with the data object”); and 
send, via a network connection (Waterhouse, Figure 2, 208) that is different from the private network connection (Waterhouse, Figure 2, 218) respective ones of the plurality of shards to respective ones of the plurality of storage locations (Waterhouse, Column 9, lines 49-54 “Following generation of the data fragments and .
Waterhouse does not explicitly teach that network connection used to receive the data object is a private network connection.  Techopedia teaches private network connection (Techopedia, Page 2, “A private network is more of a usage designation rather than a proper network type or topology… The terms “private” and “public” simply denote who can and cannot use the network.”)  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the External network, taught by Waterhouse, as a private network, taught by Techopedia, as such networks are more preferred in business and private organizations.

With regard to claim 41 the proposed combination further teaches wherein the data object is reconstructed according to object reconstruction information received from a particular storage location of the plurality of storage locations (Waterhouse, Column 19, lines 59-61 “retrieves the data object based on the layout, .e.g., reads the data fragments from the locations on storage structures 314 e.g., disks, indicated in the layout, and assembles the data object.  In one embodiment, any missing data fragments are reconstructed using other data and parity fragments and the erasure coding algorithm”).

s 26, 33, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Waterhouse in view of Techopedia and Flynn [20080168304].
With regard to claims 26, 33 and 40 the proposed combination further teaches wherein the memory (Waterhouse, Figure 3, 304) further comprises instructions (Waterhouse, Figure 4, 410 object archive module, which is part of symmetric storage system application 204) that, when executed one or across the one or more processors, cause the one or more processors to:
in response to a determination that the data object includes the request (Waterhouse, Column 8, lines 8-9 “object archive module 410 receives a data object”; line 50 In RECEIVE DATA OBJECT operation 504; lines 6-9 “object archive module 410 placement, fragmentation, and storage of a data object.  During placement, object archive module 410 receives a data object and determines a set of storage structures”)…
Waterhouse does not explicitly teach retrieve one or more credentials associated with the storage system; and encrypt the data object according to the one or more credentials.  Flynn teaches retrieve one or more credentials associated with the storage system (Flynn, ¶183 “The encryption key may be received from a client”); and 
encrypt the data object according to the one or more credentials (Flynn, ¶184 “encrypts data or metadata segment received from the input buffer… the data segment encrypted using an encryption key received in conjunction with the data segment”).  
It would have been obvious to one of ordinary skill in the art to which said subject matter pertains at the time the invention was filed to have implemented the distributed .

Response to Arguments
Applicant's arguments filed November 15, 2021 have been fully considered but they are not persuasive.  All the arguments regarding the newly added limitations are addressed in the above rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/           Primary Examiner, Art Unit 2156